69 F.3d 542
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.James TURNER, also known as J.T., Appellant.
No. 95-2040WA.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 3, 1995.Nov. 7, 1995.

Before FAGG, LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
On appeal, James Turner contends the evidence is insufficient to support Turner's drug-related convictions.  A review of the record shows that Turner's contention is without merit.  Because the appeal involves the straightforward application of settled principles of law, a discussion of the abundant evidence that establishes Turner's guilt will serve no useful purpose.  We thus affirm Turner's convictions without an extended opinion.  See 8th Cir.  R. 47B.